Citation Nr: 0931520	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  07-23 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to April 
1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO) which denied service connection for 
the claimed disabilities.

The Veteran testified at a Travel Board hearing before the 
undersigned in October 2008.  That hearing transcript is 
associated with the claims file.

The Board previously remanded this case for additional 
development in March 2009.  That development has been 
completed, and the case is once again before the Board for 
appellate review.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is not shown to be 
etiologically related to service.

2.  The Veteran's tinnitus is not shown to be etiologically 
related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1131, 
1153 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in October 2006 was sent to the Veteran in 
accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claim; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The Veteran was also notified of the 
criteria for establishing an effective date and disability 
rating.  See Dingess/Hartman v. Nicholson.  In that regard, 
the October 2006 letter fully complied with VCAA notice 
requirements for service connection claims.

The Veteran was afforded a VA examination with respect to the 
claimed conditions.  
Once VA undertakes the effort to provide an examination for a 
service connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board 
has reviewed May 2009 VA examination report and finds it to 
be adequate for rating purposes.  The examiner reviewed the 
claims file, recorded the Veteran's history and current 
complaints, and provided an opinion with supporting rationale 
as to the etiology of the Veteran's hearing loss and 
tinnitus.

The Veteran's service treatment records, private treatment 
records, VA treatment records, VA authorized examination 
report, and hearing transcript have been associated with the 
claims file.  The Veteran indicated that he received 
treatment at a private facility in the early 1990's, but that 
records from that time period are no longer available.  See 
April 2009 Letter from Veteran.  

VA has provided the Veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  The Veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  In addition, certain chronic diseases, including 
sensorineural hearing loss, may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2008).

Section 3.385 of Title 38, Code of Federal Regulations does 
not preclude service connection for a current hearing 
disability where hearing was within normal limits on 
audiometric testing at separation from service.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  When audiometric test 
results at the veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, the veteran may nevertheless establish service 
connection for a current hearing disability by submitting 
competent evidence that the current disability is causally 
related to service.  Id. at 160.  The threshold for normal 
hearing is zero decibels to 20 decibels and higher threshold 
levels indicate some degree of hearing loss.  Id. at 157.

Service treatment records include audiological evaluations.  
The Board notes that prior to November 1967, audiometric 
results in service department records were reported in 
standards set forth by the American Standards Association 
(ASA). Those are the figures on the left in each column and 
are not in parentheses.  Since November 1, 1967, those 
standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.

On the Veteran's April 1962 induction examination, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
5(15)
0 (10)
NR
20 (25)
LEFT
5 (20)
10 (20)
0 (10)
NR
25 (30)

In March 1963, the Veteran complained of a clogged feeling in 
his ears.  On examination, the left ear was found to be 
packed with cerumen.  The right tympanic membrane and canal 
were normal.  The Veteran was advised to wash his left ear.

On the Veteran's February 1964 separation examination, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
NR
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
NR
0 (5)

The Veteran's hearing also tested 15/15 bilaterally on spoken 
voice and whispered voice testing.  The Veteran denied having 
any current or prior ear trouble.

VA treatment records show the Veteran was treated for hearing 
loss beginning in May 2001, when he received hearing aids.  
September 2006 treatment records indicate that the Veteran's 
audiometric configuration was evidence of bilateral normal 
sloping to a severe high frequency sensorineural hearing 
loss, unchanged since 2001.  The Veteran reported difficulty 
hearing in restaurants, with or without hearing aids, and had 
difficulty hearing the high-pitched voices of women with whom 
he played cards.  Military noise exposure was noted as a 
likely contributing factor, and aging and significant medical 
conditions were noted as exacerbating factors.

During an additional visit in April 2007, the Veteran 
complained of decreased hearing over 10 or more years.  He 
reported significant noise exposure during service, namely 
being on the firing range without ear protection.  He denied 
any post-service occupational or recreational noise exposure.  
He also reported tinnitus bilaterally.  He described it as 
intermittent, and the level of aggravation was 5 on a scale 
of 1 to 10.  Sensorineural hearing loss was within normal 
limits to mild up to 1 KHz, and moderately severe to severe 
from 1.5 KHz to 8 KHz.  Tympanograms were within normal 
limits for each ear with ipsilateral reflex present at 1 KHz 
bilaterally.  There was no decay in the right ear.  The left 
ear could not be tested.  The overall assessment was 
bilateral mild sloping to severe sensorineural hearing loss, 
likely secondary to the Veteran's reported history of 
military noise exposure.  Aging could not be ruled out as a 
contributing factor.  Hearing loss was noted to be unstable 
when compared to the examination of September 2006, as the 
right ear had decreased by 30 dB at 2 KHz only, with no 
change in the left ear.  The Board notes that specific 
puretone thresholds were not recorded in September 2006 or 
April 2007.

VA treatment records also indicate the Veteran was seen 
several times for the fitting, maintenance, and repair of his 
hearing aids.

The Veteran also had his hearing evaluated by a private 
physician.  Private treatment records dated July 2007 show 
the Veteran complained of hearing loss that had lasted a 
number of years, as well as fullness, pressure, and mild 
autophony.  On examination, the Veteran's ear canals were 
clear, and tympanic membranes were normal with good mobility.  
Puretone thresholds were recorded in graphical form.  The 
Board, lacking specialized medical expertise, may not 
interpret these results.  See Kelly v. Brown, 7 Vet. App. 
471, 474 (1995).  However, the treatment record does indicate 
that the Veteran had speech recognition scores of 88 percent 
in the right ear and 84 percent in the left ear.

The Veteran was seen again by a private physician in 
September 2008.  He reported continued difficulty with 
hearing, fullness, and mild autophony, as well as moderately 
severe high-pitched tinnitus bilaterally.  Puretone 
thresholds were again recorded in graphical form.  However, 
the treatment record does indicate that during this visit the 
Veteran had speech recognition scores of 88 percent 
bilaterally.

The Veteran testified at a Travel Board hearing in October 
2008.  He denied any significant noise exposure prior to 
service.  During basic training, he was exposed to the noise 
of M1 rifles on the rifle range.  He was subsequently 
assigned to work as a general clerk, but had to perform 
additional duties as part of fatigue detail.  These duties 
included cutting grass with a loud lawnmower, clearing jammed 
weapons on the rifle range, distributing ammunition, and 
cleaning up the area afterwards.  He stated that a normal day 
on the rifle range lasted about 5 or 6 hours, during which 
time he was exposed to the constant noise of gunfire and had 
no ear protection.  He reported experiencing some headaches 
off and on, and his ears would be "plugged."  He did not 
pay these symptoms much attention because they went away 
after a few hours.  He also reported some ringing in his ears 
after being on the firing line, and that he has had some 
ringing in his ears since service.  After service, the 
Veteran worked as an office manager, and denied any 
recreational or occupational noise exposure.  He stated that 
he first noticed hearing loss in the early 1980's, but stated 
that he made efforts prior to that to sit up front in 
meetings to make sure he could hear what was said.  Later in 
the hearing, the Veteran testified that he first noticed 
hearing loss in the 1960's.  The Veteran further testified 
that he had been married for 35 years, and that his wife 
first complained of his hearing loss shortly after they were 
married.

The Veteran was afforded a VA examination in May 2009.  The 
claims file and relevant treatment records were reviewed.  
The Veteran stated his military noise exposure included work 
on the firing line with rifles, grenades, and heavier 
weapons.  He denied any post-service occupational or 
recreational noise exposure.  The Veteran also reported 
having constant, bilateral tinnitus since the 1980's that 
sometimes woke him up at night.  Puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
50
85
75
LEFT
20
35
70
75
70

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 90 percent in the left ear.  
Otoscopy revealed clear external auditory canals and normal 
tympanic membranes bilaterally.  Immitance testing revealed 
type A tympanograms bilaterally with present contralateral 
middle ear muscle reflexes, except at 4 KHz.  The Veteran was 
diagnosed with normal to severe bilateral sensorineural 
hearing loss.

The VA examiner concluded that the Veteran's current hearing 
loss and tinnitus were less likely than not related to 
service.  Hearing was noted as normal at separation.  There 
was also no significant worsening of thresholds when 
comparing audiograms at induction and separation.  The 
examiner referenced a 2005 Institute of Medicine study 
entitled "Noise and Military Service: Implications for 
Hearing Loss and Tinnitus" which revealed no scientific 
basis for a delayed onset of hearing loss.  There was also no 
report of tinnitus in the Veteran's service treatment 
records, and it cannot be secondary to acoustic trauma as 
there was no hearing loss at separation through 6 KHz.  This 
opinion was based on review of the claims file, present 
degree of hearing loss, related literature, and clinical 
expertise.

The Veteran has current hearing loss under 38 C.F.R. § 3.385, 
based on the results of the May 2009 VA audiological 
examination.  However, the Board finds that service 
connection for hearing loss and tinnitus is not warranted.  
Although VA treatment records dated September 2006 and April 
2007 include opinions that the Veteran's hearing loss is 
likely due to noise exposure in service, the VA examiner 
concluded that hearing loss and tinnitus were less likely 
than not related to service.  According to the U.S. Court of 
Appeals for Veterans Claims, "the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 
(1993).  The credibility and weight to be attached to these 
opinions is within the province of the Board.  Id.  The Board 
finds that the May 2009 VA examination opinion provides the 
most probative evidence with respect to the etiology of the 
Veteran's hearing loss and tinnitus in this case.  The 
opinion was based on a review of the claims file, and the 
audiologist gave a clear statement of reasons and bases for 
her opinion that the Veteran's hearing loss and tinnitus were 
not etiologically related to active service.  In contrast, 
the opinions in the Veteran's VA treatment records do not 
include any supporting rationale.  The probative value of a 
medical opinion is lessened when a medical opinion does not 
provide a supporting analysis that Board can weigh against 
contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007).

Although the Veteran's April 1962 induction examination 
showed some hearing loss per Hensley, supra, there is no 
indication of hearing loss disability during service or at 
the time of the Veteran's February 1964 separation 
examination.  There is no supportive evidence of chronicity 
of symptomatology shown by medical evidence to exist for many 
years after service.  Finally, the most probative medical 
evidence does not link any current hearing loss or tinnitus 
disability to service.  As such, the Board finds that service 
connection for bilateral hearing loss and tinnitus is not 
warranted.

C.  Conclusion

The preponderance of the evidence is against finding that the 
Veteran has bilateral hearing loss or tinnitus etiologically 
related to active service.  The appeal is accordingly denied.  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the Veteran's claim.




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


